DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of improper dependency. Claim 2 is examined as depending from claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Beck, Jr., hereinafter Beck (US 5827089).
Claim 1: Beck discloses a pin (Fig 2) for an electrical connector (10), the pin comprising a link segment (24) for linking it to the connector and an end segment (below 24) that is free, the end segment having two mutually parallel blades (26) that are spaced apart from each other, each blade having two main faces that are connected together by two edges that are substantially parallel to a longitudinal direction of the pin (Fig 2) and one of which is provided with at least one contact portion (26a) that projects laterally relative to an outside surface of the link segment and that is arranged to bite into a surface against which it is pressed (col 2, lines 39-59 teach barbs frictionally engaging for the purpose of securing, which is a form of biting), the contact portions 
Claim 2: Beck discloses the pin according to claim 1, wherein the end segment has a cross-section that is flat (Fig 2) and that is provided with a slot (28) passing through the end segment in its thickness direction and extending over a length of the free end segment (as shown in Fig 2) so as to form the two blades, each of the two blades having a first edge (inside edge) lying beside the slot (28) and that is straight (inside edge at 26), and a second edge (outside edge) lying remotely from the slot and that has the contact portion (26a) projecting laterally therefrom (as shown in Fig 2), the blades (at 26) being elastically deformable (col 2, lines 29-33) transversely so as to vary the width of the slot.  
Claim 3: Beck discloses the pin according to claim 2, wherein the slot (28) also extends into a fraction of the link segment (as shown in Fig 2).  
Claim 4: Beck discloses the pin according to claim 2, wherein the end segment (below 24) is made of a material (col 2, lines 34-35) such that, when the blades (26) are pressed against each other, the elastic limit of material is not reached (col 2, line 29, the blades are resiliently deflectable).  
Claim 6: Beck discloses the pin according to 1, wherein the contact portions are substantially triangular in shape (Fig 2).  
Claim 7: Beck discloses the pin according to claim 1, wherein the contact portions (26a) are arranged on a terminal portion (as shown in Fig 2) of the end segment (below 24).  
Claim 8: Beck discloses the pin according to claim 1, wherein the end segment (below 26) has a terminal portion (27) that is chamfered or rounded (Fig 2).  

Claims 1, 9 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Trout (US 2014/0099839).
Claim 1: Trout discloses a pin (32, Fig 4) for an electrical connector (14), the pin comprising a link segment (58) for linking it to the connector and an end segment (60 and 62, Fig 4) that is free, the end segment having two mutually parallel blades (64, 66) that are spaced apart (paragraph 0025) from each other, each blade having two main faces (at 64 and 66) that are connected together by two edges (inside edges) that are substantially parallel (Fig 4) to a longitudinal direction (43) of the pin and one of which is provided with at least one contact portion (78) that projects laterally relative to an outside surface (at 74, Fig 4) of the link segment (paragraph 0030) and that is arranged to bite into a surface against which it is pressed (paragraph 0025), the contact portions (78) extending oppositely to each other (Fig 6) and the blades (64, 66) being elastically deformable (paragraph 0025) between a rest position (Fig. 6) and a close-together position (Fig. 7) in which the contact portions are closer together. 
Claim 9: Trout further discloses an electronic device (14) comprising: a printed circuit board (12, Fig 1) having conductor tracks (paragraph 0020) and holes (Fig 1), each provided with an electrically conductive coating (42) connected to a conductive track; and at least one connector (18) provided with pins (32) according to claim 1, the end segments (at 60 and 62, Fig 4) of the pins (32) being received in a respective hole (34), and the blades (64 and 66) being deformed elastically in such a manner that the 
Claim 11: Trout further discloses a connector (14) comprising a base (22) carrying the pins (32, Fig 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 5827089) in view of Yang et al., hereinafter Yang (US 6022243).
Claim 5: Beck discloses the pin according to claim 1. Beck does not disclose wherein the blades are offset relative to each other in a direction perpendicular to their main faces by a distance that is greater than the thickness of the blades.  
Yang et al. disclose blades offset relative to each other in a direction perpendicular to their main faces (Fig 3) by a distance (col 2, lines 32-36) that is greater than the thickness of the blades (Fig 4A-4C).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to offset the blades of Beck, as taught in Yang et al, in order to center and stably retain the pin (col 2, lines 55-65).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trout (US 2014/0099839) in view of Arai et al., hereinafter Arai (US 5315072).
Claim 10: Trout further discloses wherein two of the holes (34, Fig 1) are blind holes (paragraph 0020 each via may extend only partially). Trout does not disclose the blind holes extend along a common axis from mutually opposite faces of a substrate of the board.  However, Trout does disclose opposite faces (38 and 40) of the board (36). Arai further discloses blind holes (106, 111, Fig 3B) that extend along a common axis from opposite faces of a substrate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have blind holes extend along a common axis from mutually opposite faces of a substrate for the purpose of adding other electrical devices (paragraph 0019, Trout) on the substrate and in alignment with the electrical connector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0255901 discloses a hole with conductive material and a pin that bites into the conductive material. US 6132247 discloses a pin with parallel blades. US 6750404 discloses blind holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILAGROS JEANCHARLES/Examiner, Art Unit 2833    


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833